Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty (US 11,025,234).
Regarding claim 1, Chakraborty discloses an oscillating circuit (Fig 1-7, see FIG 1), comprising: 
a constant voltage supply circuit (110), configured to output constant voltage (VR); 
a constant current supply circuit (110: circuit of Vp, Vn), configured to output constant current; and 
an oscillating circuit (131, 132), connected to the constant voltage supply circuit and the constant current supply circuit, and configured to generate an oscillating signal with a preset frequency according to the constant voltage and the constant current. 
Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references discloses nor suggest the claimed invention including “a temperature calibration circuit” as set forth in claims 2-14 and “an eighth switch” in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo (US 7015766) discloses a VCO with an internal oscillator power node.
Ewen (US 5440277) discloses a VCO with current sources and temperature compensation.
Ichihara (US 2002/0000886) discloses a VCO having regulator supplying voltage to the VCO.
Matsuzaki (US 7663447) discloses a ring oscillator with a constant current circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849